Citation Nr: 0918518	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
injury, including disc herniations and musculoskeletal pain, 
and if so, whether entitlement to service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1982 to 
February 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issue of entitlement to service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied 
entitlement to service connection for a back injury, 
including disc herniations and musculoskeletal pain.   

2.  The evidence added to the record since September 2003 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back injury.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
back injury, including disc herniations and musculoskeletal 
pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  The evidence received subsequent to the September 2003 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
back injury, including disc herniations and musculoskeletal 
pain, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2005 the Veteran filed this claim seeking service 
connection for a back injury, including disc herniations and 
musculoskeletal pain.  A final decision cannot be reopened 
and reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the September 2003 
rating decision denying the Veteran's claim of entitlement to 
service connection for back injury, including disc 
herniations and musculoskeletal pain, consisted of his 
service treatment records, the Veteran's prior claims for 
other conditions which culminated in two Board decisions, 
private treatment records dated 1983 to 1986; fee-based VA 
examinations for other conditions dated 1984, 1999, and 2000; 
VA treatment records dated 1999 through May 2003 for various 
conditions, including an October 2001 complaint of low back 
pain; and the Veteran's March 2003 claim and statement.   

The September 2003 rating decision denied a grant of service 
connection finding that there was no evidence of a back 
injury in service, though the RO acknowledged the obstacle 
course fall; that there was no evidence of medical treatment 
for a back disorder for nearly 20 years after service; and 
that an orthopedic examiner assessed the Veteran's pain as 
musculoskeletal in origin, noting the Veteran's then current 
weight.                  

Since the September 2003 rating decision, the evidence 
consists of VA treatment records dated 2003 - 2005 and 
statements of the Veteran.                

With his current claim seeking a grant of service connection 
for the residuals of a back injury, the Veteran submitted an 
excerpt from his VA treatment records of a January 2005 
orthopedic consultation with an orthopedic technician, 
certified (OTC) who noted the herniations on the Veteran's 
thoracic spine and stated the Veteran had probably injured 
the spine when he fell during the obstacle course.  The 
examiner stated he considered the Veteran's history and 
medical records for the opinion that the back injury was 
suffered while in service.             

This January 2005 etiology opinion, linking the Veteran's 
current thoracic spine condition to an in-service incident, 
was evidence not previously before agency decision makers and 
are not cumulative or redundant of evidence associated with 
the claims file at the time of the September 2003 denial.  As 
such, it is "new" as contemplated under 38 C.F.R. 
§ 3.156(a).  Furthermore, because this evidence suggests that 
a back injury may have been incurred in service, it relates 
to an unestablished fact necessary to substantiate the claim 
and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the Veteran's claim of entitlement to service 
connection for back injury, including disc herniations and 
musculoskeletal pain is reopened.  The claim will be 
addressed on a de novo basis.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back injury, 
including disc herniations and musculoskeletal pain is 
reopened and the appeal is granted only to that extent.   


REMAND

Reviewing the claims file in its entirety, the Board notes 
that various examiners have reached three different diagnoses 
for the Veteran's thoracic spine condition, though it is not 
clear how much of his claims file and treatment records were 
considered.  The May 2003 orthopedic surgical consultation 
examiner at the West Los Angeles (WLA) VA Medical Center 
(VAMC)  found the Veteran's pain to be probably 
musculoskeletal in origin, while the examiner at the Las 
Vegas VAMC in October 2003 assessed IDD (intervertebral disc 
disease) with mild spinal canal stenosis, and the January 
2005 assessment, as cited above, noted disc protrusion and 
cord impingement. 

The Board finds that a VA spine examination is needed to 
reconcile these varied diagnoses and to provide a definitive 
opinion as to whether the thoracic spine condition is 
etiologically related to service or any event of service, 
specifically the obstacle course fall in 1982, before the 
claim on the merits can be properly adjudicated.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
spine examination.  In conjunction 
with the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this 
review took place should be included 
in the report.  All indicated tests 
and studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

a.  The examiner should discuss the 
nature and extent of the Veteran's 
thoracic spine disability and then 
address whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical manifestations 
of any such disability had its onset 
during active service or is in any way 
related to any event of active 
service, specifically a 1982 fall from 
an obstacle course wall.

b.  The examiner should attempt to 
reconcile the current diagnosis with 
the May 2003 WLA VAMC musculoskeletal 
pain assessment and the October 2003 
IDD assessment.

c.  Any opinion provided should include 
discussion of specific evidence of record, 
particularly the service treatment records 
for the 1982 fall and the more recent VA 
treatment records and any recent medical 
findings.  The basis for the conclusions 
reached should be stated in full, and the 
examiner should reconcile, to the extent 
necessary, any discrepancies that may 
exist.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claim by evaluating 
all evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal 
remains denied, furnish to the Veteran  and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


